DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species I in the reply filed on March 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 164.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “a lock member” should be changed to “a lock member of the lock,” in line 3, a comma should be inserted after the phrase “a lock core body,” in line 4, a comma should be inserted after the phrase “is in the locked state,” in line 5, the phrase “to transition the lock member” should be changed to “to allow the lock member to be moved to the unlocked state,” in line 7, a comma should be inserted between the words “position” and “which,” in lines 9 and 10, the phrase “an electro-mechanical drive assembly” should be changed to “an electro-mechanical drive assembly of the removable lock core,” in line 10, a comma should be inserted after the phrase “an engaged state,” in line 11, a comma should be inserted after the word “tailpiece,” in line 14, a comma should be inserted after the phrase “of the lock member,” in line 15, a comma should be inserted after the phrase “a disengaged state,” and lines 19-21 should read as follows: “and transitioning the electro-mechanical drive assembly from the disengaged state to the engaged state by the electronic controller based on the credential information, thereby allowing the lock core body to be removed from the aperture of the lock member, such that the lock member is movable to the unlocked state, causing the lock to be unlocked.”
In regards to claim 3, line 1, a comma should be inserted between the words “of” and “subsequent,” and in line 2, the phrase “a rotation” should be changed to “the rotation.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear which component(s) recited in the body of the claim make up the “lock” recited in the preamble.  It is understood from the specification that the lock includes at least the lock member, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 4 and 5, it is unclear how the removal of the lock core body from the aperture of the lock member “transitions” or moves the lock member to the unlocked state.  It is understood from the specification that the removal of the lock core body from the aperture of the lock member unblocks or allows the lock member to be moved separately from the lock core, not that the removal of the lock core causes the movement of the lock member.  Furthermore, the relationship between the “transitioning” of the lock member to the unlocked state and the “movement” of the lock member to the unlocked state, as recited in line 2, is unclear from the claim language.  For examination purposes, the claim will be examined as reciting that the removal of the lock core body from the aperture of the lock member allows the lock member to be moved to the unlocked state.  See claim objection above.
In regards to claim 1, the relationship between the removable lock core and the electromechanical drive assembly is unclear from the claim language.  The preceding lines of the claim recite that the cam tailpiece is part of the removable lock core, however, the claim does not relate the electro-mechanical drive assembly to the removable lock core such that the coupling recited in lines 9-16 can occur.  It is understood from the specification that the electro-mechanical drive assembly is part of the removable lock core, such that the electro-mechanical drive assembly is located to provide the coupling between the operator actuatable input and the cam member tailpiece, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 19-21, it is unclear to what component the credential information “grants access,” and it is unclear how the “unlocking of the lock” is related to the various states of the components recited in the preceding lines of the claim.  It is understood from the specification that the electro-mechanical drive assembly is transitioned from the disengaged state to the engaged state by the electronic controller based on the credential information, thereby allowing the lock core body to be removed from the aperture of the lock member, such that the lock member is movable to the unlocked state, causing the lock to be unlocked.  Specifically, the movement of the lock member to the unlocked state causes the lock to be unlocked, and the credential information does not grant “access” to any of the components recited in the claim, but if correct, the credential information causes the electronic controller to transition the electro-mechanical drive assembly from the disengaged state to the engaged state.  The claim has been examined with the language set forth in the claim objections above.
In regards to claim 3, line 2, the relationship between the “rotation of the operator actuatable input,” as recited in claim 3, and the rotation of the operator actuatable input, as recited in lines 9-16 of claim 1, is unclear from the claim language.  It is understood from the specification that the rotation in claim 3 is equivalent to the rotation in claim 1, and will be examined as such.  See claim objection above.
Claim 2 is rejected under 35 U.S.C. 112(b) because it depends from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi (US-2677261) in view of Padilla et al. (US Pub. No. 2008/0072636).
In regards to claim 1, Jacobi discloses a method of unlocking a lock (handle 5 and latch mechanism, Col. 2, lines 18-25), the method comprising the steps of: blocking a movement of a lock member 5 of the lock from a locked state (Figures 1 and 3) to an unlocked state (Col. 2, line 41 – Col. 3, line 10) with a removable lock core 9 having a lock core body 10, 16 (as a unit), which is positioned in an aperture 21 of the lock member when the lock member is in the locked state, and is removed from the aperture of the lock member to allow the lock member to be moved to the unlocked state (Col. 2, line 41 – Col. 3, line 10); holding a cam member tailpiece 20 of the removable lock core in a first cam member tailpiece position (Figure 3), which blocks removal of the lock core body from the aperture of the lock member (Figure 3); providing an operator actuatable input 14 supported by the removable lock core, the operator actuatable input is coupled to the cam member tailpiece in the state in Figure 3 such that rotation of the operator actuatable input causes a movement of the cam member tailpiece from the first cam member tailpiece position to a second cam member tailpiece position (position shown with dashed lines in Figure 3 and Col. 2, line 32 – Col. 3, line 10), with the second cam member tailpiece position permitting removal of the lock core body from the aperture of the lock member (Col. 2, line 32 – Col. 3, line 10), thereby allowing the lock member to be moved to the unlocked state, causing the lock to be unlocked, and wherein the operator actuatable input is operatively uncoupled from the cam member tailpiece when the operator actuatable input is not inserted into the lock core.  Jacobi fails to disclose that the removable lock core includes an electro-mechanical drive assembly having an engaged state, in which the operator actuatable input is operatively coupled with the cam member tailpiece, and a disengaged state, in which the operator actuatable input is operatively uncoupled from the cam member tailpiece, with the removable lock core including an electronic controller that communicates with a portable user device, such that the electro-mechanical drive assembly is transitioned from the disengaged state to the engaged state by the electronic controller based on the credential information.  Padilla et al. teaches the method of operating a lock core (Figure 1) having a cam member tailpiece 3, a lock core body 1, and an electro-mechanical drive assembly 5, 7 having an engaged state (Figure 1), wherein an operator actuatable input 2 is operatively coupled with the cam member tailpiece (operatively coupled via lock core body 1), so that a rotation of the operator actuatable input causes a movement of the cam member tailpiece (Paragraph 17), and a disengaged state (state in which locking pin 5 is not engaged with recess or hole 6), wherein the operator actuatable input is operatively uncoupled from the cam member tailpiece; communicating credential information between an electronic controller 11 of the lock core and a portable user device (key card, Paragraph 17); and transitioning the electro-mechanical drive assembly from the disengaged state to the engaged state by the electronic controller based on the credential information, such that the rotation of the operator actuatable input causes the movement of the cam member tailpiece (Paragraph 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize a lock core having an electro-mechanical drive assembly that is actuated by a portable user device instead of a lock core that is manually actuated by a mechanical key, as disclosed by Jacobi, in order to enhance the security of the device and provide an automated device, since it is a design consideration within the skill of the art to replace a manually operated device with an automated device.
In regards to claim 2, Padilla et al. teaches that the step of transitioning the electro-mechanical drive assembly from the disengaged state to the engaged state is performed automatically without a manual manipulation of the operator actuatable input (Paragraph 17).
In regards to claim 3, Jacobi in view of Padilla et al. teaches that the method includes the step of, subsequent to the rotation of the operator actuatable input to move the cam member tailpiece from the first cam member tailpiece position to the second cam member tailpiece position, holding the cam member tailpiece of the removable lock core in the second cam member tailpiece position (Jacobi discloses that the cam member tailpiece remains in the second cam member tailpiece position after it is rotated, Col. 2, line 32 – Col. 3, line 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 6, 2022